This is an appeal from a conviction for a misdemeanor in the superior court of Custer county. On the 7th day of December, 1911, the Attorney General filed a motion to strike out the case-made and dismiss the appeal upon the ground that it "was not served upon the county attorney within thirty days from the 17th day of September, 1910, the day on which the superior court of Custer county made the order from which this appeal is attempted to be taken." There has been no response to the motion to dismiss. We take it as confessed. The motion is sustained, and the appeal is hereby dismissed.